Donlon, Judge:
This appeal for reappraisement is submitted for decision upon the following stipulation of counsel for the parties:
IT IS STIPULATED AND AGREED that—
1. The merchandise covered by the above-entitled appeal for reappraisement consists of chocolate bars exported from Holland, the same in all material respects as those in Bluefries New York, Inc. v. United States, Reap. Dec. 8470, wherein it was held that cost of production as defined in Sec. 402 (f), Tariff Act of 1930, was the proper basis of value.
2. The record in said Reap. Dec. 8470 may be incorporated herein.
3. At the time of exportation of the merchandise involved in the above-entitled appeal for reappraisement, there was no foreign value or export value or *488United States value for such or similar merchandise as defined in Sec. 402, Tariff Act of 1930 as amended, and the cost of production is therefore the proper basis of value.
4. The cost of production, as defined in Sec. 402 (f), (1), (2), (3) and (4) of the Tariff Act of 1930, for the chocolate bars covered by the above-entitled appeal for reappraisement is 90.25 Netherlands Guilder per carton.
5. The above-entitled appeal for reappraisement is submitted on this stipulation and is limited to chocolate bars, and abandoned as to all other items.
On the stipulated facts and on authority of the decision cited in the stipulation, I find the cost of production, as defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for determination of value of the chocolate bars described in the invoice and entry covered by this appeal, and that such value is 90.25 Netherland guilder per carton.
The appeal as to all other abandoned merchandise is dismissed.
Judgment will be entered accordingly.